OPINION

Per Curiam:

Convicted of receiving stolen property in violation of NRS 205.275, appellant’s principal assignment of error is that there was a break in the “chain of custody” of corpus of the theft, *433between the time it was recovered and the time it was introduced into evidence at appellant’s trial. In the facts of this case, we believe the chain of custody was adequately established. Cf. Eisentrager v. State, 79 Nev. 38, 378 P.2d 526 (1963).
Other assignments of error are equally without merit.
Affirmed.